Citation Nr: 9921598	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for a left knee disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to February 
1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the veteran's 
claim for a rating in excess of 10 percent for his left knee 
disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's left knee disability is currently manifested by 
constant pain, occasional instability, frequent effusion, and 
diminished endurance.


CONCLUSION OF LAW

It is reasonably shown that the veteran's left knee disability 
meets the criteria for a 20 percent rating.  38 U.S.C.A. §§1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5258 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his left knee disability has worsened, 
and that a rating of greater than 10 percent is warranted.  A 
person who submits a claim for veteran's benefits has the burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible claim; 
one which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded when 
an appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  As the veteran claims that his left knee disability has 
worsened, the Board finds that his claim for an increased rating 
is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), the Department of 
Veterans Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board notes that the most recent medical findings regarding 
the veteran's left knee are the report of a March 1993 VA medical 
examination.  The Board remanded this case in July 1996 and again 
in July 1997 for the development of evidence relevant to the 
veteran's claim, including a new examination of his left knee.  
Notations in the claims file indicate that the veteran failed to 
report for an examination in September 1996, despite two attempts 
to schedule an examination.  In January 1996, the RO wrote to the 
veteran and inquired whether he wished to have a new examination 
of his knee.  The veteran responded to a different inquiry in the 
RO's letter, regarding whether he wanted an additional hearing, 
but he did not respond to the question about an examination.  In 
the absence of cooperation from the veteran in obtaining more 
current information about his left knee, the Board will consider 
his claim based on the evidence presently in the claims file.  
The Board finds that VA's efforts have satisfied the statutory 
obligation to assist the veteran in the development of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (1998).  Nevertheless, the present level 
of disability is of primary concern, and the past medical reports 
do not have precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  VA regulations provide, and the 
Court has emphasized, that evaluation of a musculoskeletal 
disability must include consideration of the veteran's ability to 
engage in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7 (1998).

The veteran has reported that he sustained a left knee injury 
during service, while playing football.  His service medical 
records show treatment beginning in October 1968 for a left knee 
injury, described as a possible torn left medial meniscus.  On VA 
examination in 1972, the veteran reported intermittent pain in 
the left knee, and the examining physician noted tenderness and 
pain on manipulation of the left knee.  X-rays of the left knee 
were normal.

VA treatment and examination records from 1979 and 1980 reflect 
the veteran's reports of intermittent pain in his left knee.  In 
July 1980, an examining physician noted slight discomfort in the 
left knee with weightbearing.  Left knee x-rays taken in November 
1980 showed slight flattening of the medial femoral condyle, and 
some narrowing of the joint space, but no osteophyte formation 
and no intra-articular calcification.

Private medical records indicated that the veteran sought 
treatment in 1992 for swelling, popping, and pain in his left 
knee.  X-rays and MRI revealed degenerative spurring and torn 
menisci.  The veteran underwent arthroscopic surgery in December 
1992, which revealed tearing away of the anterior cruciate 
ligament, degeneration and tearing of the menisci, 
chondromalacia, effusion, and severe arthritis.  The veteran's 
physician debrided the damaged surfaces in the knee.  The 
physician noted that the absence of the anterior cruciate 
ligament gave the knee some inherent instability.

On VA examination in March 1993, the veteran reported that he had 
constant, aching pain in his left knee, with occasional sharp 
pain with twisting movement.  The examining physician observed 
that the left knee had increased joint fluid, tenderness, and a 
positive drawer sign.  The examiner noted that the left knee had 
a full range of motion, and that the veteran had a normal gait.  
The examiner reported that x-rays showed severe degenerative 
changes in the left knee, and that the veteran could be expected 
to need future surgery on his left knee, and probably eventually 
a total knee replacement.

In a February 1994 hearing at the RO, the veteran reported that 
he had constant pain in his left knee, with increased pain when 
walking up or down stairs.  He indicated that he had pain with 
motion of the knee.  He reported that the knee had frequent 
swelling, popping and grinding sounds, and numbness with extended 
walking.  He reported occasional instability in the knee, and he 
indicated that he wore a flexible knee brace to assist with 
stability with walking or other activity.  He stated that the 
discomfort in his knee increased over the course of each day and 
with activity, and that he sometimes limped after a long day.  He 
indicated that squatting was very painful.  He reported that the 
doctor who performed the surgery on his knee had told him that 
the knee looked like that of an eighty-year-old.  He reported 
that his doctor told him he would probably need repeated 
surgeries every year or two to repair damage in his knee, and 
probably a total knee replacement at some point in the future.

The evidence does not indicate that the veteran's left knee has 
limitation of motion that would be compensable under the rating 
schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1998).  The rating schedule provides for rating recurrent 
subluxation or lateral instability at 10 percent if slight, 20 
percent if moderate, and 30 percent if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  Dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and effusion 
into the joint, is rated at 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1998).  The evidence indicates that the 
veteran's left knee has only occasional instability, but that it 
also has daily pain, frequent effusion, and diminished endurance 
that contribute to impairment of the knee's function.  Taking all 
of the symptoms into consideration, the overall impairment 
approximates, and could reasonably be found to meet, the criteria 
for a 20 percent rating under Diagnostic Code 5258.  Therefore, 
an increase to a 20 percent rating is granted.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record with 
these mandates in mind, and finds no basis for further action on 
this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 20 percent rating for a left knee disability is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

